Case 3:17-cv-00072-NKM-JCH Document 935 Filed 03/29/21 Page 1 of 4 Pageid#: 16026




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, THOMAS BAKER and JOHN
    DOE,

                                   Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
                                                 Civil Action No. 3: 17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSELY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS, LEAGUE
    OF THE SOUTH, JEFF SCHOEP, NATIONAL
    SOCIALIST MOVEMENT, NATIONALIST
    FRONT, AUGUSTUS SOL INVICTUS,
    FRATERNAL ORDER OF THE ALT-
    KNIGHTS, LOYAL WHITE KNIGHTS OF THE
    KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                                  Defendants.



                   NOTICE OF WITHDRAWAL OF APPEARANCE
Case 3:17-cv-00072-NKM-JCH Document 935 Filed 03/29/21 Page 2 of 4 Pageid#: 16027




            PLEASE TAKE NOTICE that Scott W. Stemetzki (VSB 86246), having appeared in

  this case on behalf of Plaintiffs, gives notice of the withdrawal of his appearance as counsel of

  record.

            Plaintiffs shall continue to be represented by remaining counsel of record.

   Dated: March 29, 2021                                 Respectfully submitted,

                                                         /s/ Scott W. Stemetzki
                                                         Scott W. Stemetzki (VSB 86246)

                                                         /s/ Robert T. Cahill
                                                         Robert T. Cahill (VSB 38562)
                                                         COOLEY LLP
                                                         11951 Freedom Drive, 14th Floor
                                                         Reston, VA 20190-5656
                                                         Telephone: (703) 456-8000
                                                         Fax: (703) 456-8100
                                                         rcahill@cooley.com




                                                     1
Case 3:17-cv-00072-NKM-JCH Document 935 Filed 03/29/21 Page 3 of 4 Pageid#: 16028




  Of Counsel:

   Roberta A. Kaplan (pro hac vice)             Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)                 William A. Isaacson (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)           Jessica E. Phillips (pro hac vice)
   Joshua A. Matz (pro hac vice)                PAUL WEISS RIFKIND WHARTON &
   Michael L. Bloch (pro hac vice)              GARRISON LLP
   Emily C. Cole (pro hac vice)                 2001 K Street, NW
   Alexandra K. Conlon (pro hac vice)           Washington, DC 20006-1047
   Jonathan R. Kay (pro hac vice)               Telephone: (202) 223-7300
   Benjamin D. White (pro hac vice)             Fax: (202) 223-7420
   Yotam Barkai (pro hac vice)                  kdunn@paulweiss.com
   KAPLAN HECKER & FINK, LLP                    wisaacson@paulweiss.com
   350 Fifth Avenue, Suite 7110                 jphillips@paulweiss.com
   New York, NY 10118
   Telephone: (212) 763-0883                    Katherine M. Cheng (pro hac vice)
   rkaplan@kaplanhecker.com                     BOIES SCHILLER FLEXNER LLP
   jfink@kaplanhecker.com                       55 Hudson Yards, 20th Floor
   gtenzer@kaplanhecker.com                     New York, NY 10001
   jmatz@kaplanhecker.com                       Telephone: (212) 446-2300
   mbloch@kaplanhecker.com                      Fax: (212) 446-2350
   ecole@kaplanhecker.com                       kcheng@bsfllp.com
   aconlon@kaplanhecker.com
   jkay@kaplanhecker.com                        David E. Mills (pro hac vice)
   bwhite@kaplanhecker.com                      Joshua M. Siegel (VSB 73416)
   ybarkai@kaplanhecker.com                     Caitlin B. Munley (pro hac vice)
                                                Samantha A Strauss (pro hac vice)
   J. Benjamin Rottenborn (VSB No. 84796)       Alexandra Eber (pro hac vice)
   Woods Rogers PLC                             COOLEY LLP
   10 South Jefferson Street, Suite 1400        1299 Pennsylvania Avenue, NW
   Roanoke, Va. 24011                           Suite 700
   Tel: (540) 983-7600                          Washington, DC 20004
   Fax: (540) 983-7711                          Telephone: (202) 842-7800
   brottenborn@woodsrogers.com                  Fax: (202) 842-7899
                                                dmills@cooley.com
   Alan Levine (pro hac vice)                   jsiegel@cooley.com
   Daniel P. Roy III (pro hac vice)             cmunley@cooley.com
   Amanda L. Liverzani (pro hac vice)           sastrauss@cooley.com
   COOLEY LLP                                   aeber@cooley.com
   55 Hudson Yards
   New York, NY 10001
   Telephone: (212) 479-6260
   Fax: (212) 479-6275
   alevine@cooley.com
   droy@cooley.com
   aliverzani@cooley.com

                                                Counsel for Plaintiffs




                                            2
Case 3:17-cv-00072-NKM-JCH Document 935 Filed 03/29/21 Page 4 of 4 Pageid#: 16029




                                         CERTIFICATE OF SERVICE

         I hereby certify that on March 29, 2021, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:


   Justin Saunders Gravatt                               James E. Kolenich
   David L. Hauck                                        Kolenich Law Office
   David L. Campbell                                     9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                   Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                   jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                  Bryan Jones
   dhauck@dhdglaw.com                                    106 W. South St., Suite 211
   dcampbell@dhdglaw.com                                 Charlottesville, VA 22902
                                                         bryan@bjoneslegal.com
   Counsel for Defendant James A. Fields, Jr.
                                                         Counsel for Defendants Michael Hill,
   W. Edward ReBrook                                     Michael Tubbs, and League of the South
   The ReBrook Law Office
   6013 Clerkenwell Court                                Elmer Woodard
   Burke, VA 22015                                       5661 US Hwy 29
   edward@rebrooklaw.com                                 Blairs, VA 24527
   rebrooklaw@gmail.com                                  isuecrooks@comcast net

   Counsel for Defendants National Socialist Movement,   Counsel for Defendants Matthew Parrott,
   Nationalist Front and Jeff Schoep                     Traditionalist Worker Party, Jason Kessler, Nathan
                                                         Damigo, and Identity Europa, Inc. (Identity Evropa)


         I hereby certify that on March 29, 2021, I also served the foregoing upon following pro
  se defendants, via electronic mail, as follows:

   Matthew Heimbach                                      Robert Ray
   matthew.w heimbach@gmail.com                          azzmador@gmail.com

   Richard Spencer                                       Vanguard America
   richardbspencer@gmail.com                             c/o Dillon Hopper
   richardbspencer@icloud.com                            dillon_hopper@protonmail.com

   Christopher Cantwell-Inmate                           Elliott Kline
   Inmate No. 20-00348                                   eli.f mosley@gmail.com
   Strafford County Dept. of Corrections                 deplorabletruth@gmail.com
   266 County Farm Road                                  eli.r kline@gmail.com
   Dover, NH 03820
   christopher.cantwell@gmail.com




                                                            /s/ Scott W. Stemetzki
                                                            Scott W. Stemetzki (VSB 86246)
